DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities:
in paragraph [0017]: “elongated core wire 14” and should be --elongated core wire 12--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites “the group” in line 2 in which there is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al. (US 20170291013 A1)(Pereira) further in view of Sharrow (US 20070083132 A1)(Sharrow).
Referring to Claim 1: Pereira teaches a guidewire, comprising: an elongated core wire (see Pereira abstract “a guidewire includes an elongate core member”) formed from a superelastic material (see Pereira paragraph [0048]) “core 20 may be formed of …super-elastic 
Sharrow teaches a coil assembly for use in medical devices comprising a first multifilar wire (see Sharrow paragraph [0033] “The inner coil 220, 320 can be formed of a ribbon or multiple ribbons”) wound in a clockwise direction (see Sharrow paragraph [0033] “can be formed by winding the wire in a second direction, such as clockwise or counterclockwise, which is a direction opposite of the first direction winding of the outer coil 210, 310”) onto the proximal section of the elongated core wire (see Sharrow paragraph [0070] “the outer coil 1010 and/or inner coil 1020 and/or both can be secured at its proximal end to the elongate shaft or core”) to form a first multifilar coil; a second multifilar wire (see Sharrow paragraph [0031] “wires, filaments, ribbons used to make the outer coil”) wound in a counterclockwise direction onto the first multifilar coil to form a second multifilar coil (see Sharrow paragraph [0033] “The outer coil 210, 310 can be formed by winding the wire 213, 313 in a first direction, such as clockwise or counterclockwise”); and a polymer cover over the second multifilar coil and the proximal section of the elongated core wire to attach the first multifilar coil and the second multifilar coil to the elongated core wire (see Sharrow paragraph [0065] “a coating layer 1004 such as a lubricious coating layer over part or all of the guidewire assembly 1000” and 
Referring to Claim 2: Pereira teaches a guidewire, comprising: an elongated core wire (see Pereira abstract “a guidewire includes an elongate core member”) but is silent to wherein the proximal section of the elongated core wire has a uniform outer diameter.
Sharrow teaches a coil assembly used to construct a core wire wherein the proximal section of the elongated core wire has a uniform outer diameter (see Sharrow paragraph [0061] “proximal portion 1006 has a constant or generally uniform diameter”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the guidewire as taught by Pereira, with the proximal section of the core wire of Sharrow having a uniform outer diameter in order to “enhance stiffness” (see Sharrow paragraph [0061]). 
Referring to Claim 3: Pereira teaches wherein the distal section of the elongated core wire is tapered (see Pereira paragraph [0028] “tapered distal segment”).
Referring to Claim 4: Pereira teaches a guidewire, comprising: an elongated core wire (see Pereira abstract “a guidewire includes an elongate core member”) but is silent to wherein one of the first multifilar coil or the second multifilar coil has a transverse rectangular shaped cross-section.	 

Referring to Claim 5: Pereira teaches a guidewire, comprising: an elongated core wire (see Pereira abstract “a guidewire includes an elongate core member”) but is silent to wherein the first multifilar coil and the second multifilar coil have transverse rectangular cross-sections.
Sharrow teaches a coil assembly used to construct a core wire wherein the first multifilar coil and the second multifilar coil have transverse rectangular cross-sections (see Sharrow paragraph [0031] “the cross-sectional shape of wires, filaments, or ribbons used to make the outer coil 210, 310 and inner coil 220, 320 may be oval, rectangular, square, triangular, polygonal, and the like, or any suitable shape”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the guidewire as taught by Pereira, with the cross-sectional rectangular shape of coils of Sharrow in order to “achieve the desired flexibility” (see Sharrow paragraph [0031]). 
Referring to Claim 9: Pereira teaches a guidewire, comprising: an elongated core wire (see Pereira abstract “a guidewire includes an elongate core member”) with a coil but is silent to wherein the first multifilar coil or the second multifilar coil is formed from a metallic material 
Sharrow teaches a coil assembly used to construct a core wire wherein the first multifilar coil or the second multifilar coil is formed from a metallic material taken from the group of metallic materials including stainless steel, titanium, cobalt-chromium, tungsten, nitinol, platinum and silver (see Sharrow paragraph [0034] “material for use in the coils 210, 310, 220, 320 include a metal or a metal alloy such as a stainless steel, for example 304V, 304L, and 316L stainless steel; alloys including nickel-titanium alloy such as linear elastic or superelastic (i.e. pseudoelastic) nitinol; nickel-chromium alloy; nickel-chromium-iron alloy; cobalt alloy; tungsten or tungsten alloys; MP35-N (having a composition of about 35% Ni, 35% Co, 20% Cr, 9.75% Mo, a maximum 1% Fe, a maximum 1% Ti, a maximum 0.25% C, a maximum 0.15% Mn, and a maximum 0.15% Si); hastelloy; monel 400; inconel 625; or the like; or other suitable material, or combinations or alloys thereof”).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the guidewire as taught by Pereira, with the metallic coils of Sharrow in order to achieve the “desired flexibility requirements or other desired characteristics” (see Sharrow paragraph [0037]).
Referring to Claim 10: Pereira teaches a guidewire, comprising: an elongated core wire (see Pereira abstract “a guidewire includes an elongate core member”) wherein the superelastic material forming the elongated core wire is taken from the group of materials including NiTi, CuZnAl and Co-Cr-N (see Pereira paragraph [0071] “a guidewire as formed substantially as disclosed herein and having a nitinol core wire”).
Referring to Claim 11: Pereira teaches a guidewire, comprising: an elongated core wire (see Pereira abstract “a guidewire includes an elongate core member”) but is silent to wherein the elongated core wire is formed from a hollow tubing. 
Sharrow teaches a coil assembly used to construct a core wire wherein the elongated core wire is It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the guidewire as taught by Pereira, with the hollow core of Sharrow in order to ensure maximum “push-ability and torque-ability” (see Sharrow paragraph [0061]). 
Referring to Claim 12: Pereira teaches a guidewire, comprising: an elongated core wire (see Pereira abstract “a guidewire includes an elongate core member”) formed from a superelastic material (see Pereira paragraph [0048]) “core 20 may be formed of …super-elastic materials”); the elongated core wire having distal section and a proximal section (see Pereira Abstract “a distal segment and a proximal segment”) but is silent to a first wire wound in a clockwise direction onto the proximal section to form a first coil and a second wire wound in a counterclockwise direction onto the first coil to form a second coil; and a polymer cover over the second coil and the proximal section of the elongated core wire to attach the first coil and the second coil to the elongated core wire.
Sharrow teaches a coil assembly for use in medical devices comprising a first wire (see Sharrow paragraph [0033] “The inner coil 220, 320 can be formed of a ribbon or multiple ribbons”) wound in a clockwise direction (see Sharrow paragraph [0033] “can be formed by winding the wire in a second direction, such as clockwise or counterclockwise, which is a direction opposite of the first direction winding of the outer coil 210, 310”) onto the proximal 
Referring to Claim 13: Pereira teaches a guidewire, comprising: an elongated core wire (see Pereira abstract “a guidewire includes an elongate core member”) but is silent to wherein the first wire or the second wire has a transverse cross-sectional shape other than round.
Sharrow teaches a coil assembly used to construct a core wire wherein the first wire or the second wire has a transverse cross-sectional shape other than round (see Sharrow paragraph [0031] “the cross-sectional shape of wires, filaments, or ribbons used to make the outer coil 210, 310 and inner coil 220, 320 may be oval, rectangular, square, triangular, 
Referring to Claim 14: Pereira teaches a guidewire, comprising: an elongated core wire (see Pereira abstract “a guidewire includes an elongate core member”) but is silent to wherein the proximal section of the elongated core wire has a uniform outer diameter.
Sharrow teaches a coil assembly used to construct a core wire wherein the proximal section of the elongated core wire has a uniform outer diameter (see Sharrow paragraph [0061] “proximal portion 1006 has a constant or generally uniform diameter”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the guidewire as taught by Pereira, with the proximal section of the core wire of Sharrow having a uniform outer diameter in order to “enhance stiffness” (see Sharrow paragraph [0061]). 
Referring to Claim 15: Pereira teaches wherein the distal section of the elongated core wire is tapered (see Pereira paragraph [0028] “tapered distal segment”).
Referring to Claim 16: Pereira teaches a guidewire, comprising: an elongated core wire (see Pereira abstract “a guidewire includes an elongate core member”) but is silent to wherein one of the first multifilar coil or the second multifilar coil has a transverse rectangular shaped cross-section.	 
Sharrow teaches a coil assembly used to construct a core wire wherein one of the first multifilar coil or the second multifilar coil has a transverse rectangular shaped cross-section 
Referring to Claim 17: Pereira teaches a guidewire, comprising: an elongated core wire (see Pereira abstract “a guidewire includes an elongate core member”) but is silent to wherein the first multifilar coil and the second multifilar coil have transverse rectangular cross-sections.
Sharrow teaches a coil assembly used to construct a core wire wherein the first multifilar coil and the second multifilar coil have transverse rectangular cross-sections (see Sharrow paragraph [0031] “the cross-sectional shape of wires, filaments, or ribbons used to make the outer coil 210, 310 and inner coil 220, 320 may be oval, rectangular, square, triangular, polygonal, and the like, or any suitable shape”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the guidewire as taught by Pereira, with the cross-sectional rectangular shape of coils of Sharrow in order to “achieve the desired flexibility” (see Sharrow paragraph [0031]). 
Referring to Claim 19: Pereira teaches a guidewire formed from a superelastic material (see Pereira paragraph [0048]) “core 20 may be formed of …super-elastic materials”) but is silent to a guidewire comprising a hollow tubing; the elongated hollow tubing having a proximal section and a distal section; a first multifilar wire wound in a clockwise direction onto the proximal section of the elongated hollow tubing to form a first multifilar coil; 1070815.1ACS-989648 a second 
Sharrow teaches a coil assembly for use in medical devices formed from a hollow tubing (see Sharrow paragraph [0057] “the elongate shaft or core 1001 can have a solid cross section or a hollow cross-section); the elongated hollow tubing having a proximal section and a distal section (see Sharrow paragraph [0029] ” The elongate shaft or core 110 can have a proximal portion 112 and an opposing distal portion 114”)  comprising a first multifilar wire (see Sharrow paragraph [0033] “The inner coil 220, 320 can be formed of a ribbon or multiple ribbons”) wound in a clockwise direction (see Sharrow paragraph [0033] “can be formed by winding the wire in a second direction, such as clockwise or counterclockwise, which is a direction opposite of the first direction winding of the outer coil 210, 310”) onto the proximal section of the elongated hollow tubing to form a first multifilar coil (see Sharrow paragraph [0070] “the outer coil 1010 and/or inner coil 1020 and/or both can be secured at its proximal end to the elongate shaft or core”); a second multifilar wire (see Sharrow paragraph [0031] “wires, filaments, ribbons used to make the outer coil”) wound in a counterclockwise direction onto the first multifilar coil to form a second multifilar coil (see Sharrow paragraph [0033] “The outer coil 210, 310 can be formed by winding the wire 213, 313 in a first direction, such as clockwise or counterclockwise”); and a polymer cover over the second multifilar coil and the proximal section of the elongated hollow tubing to attach the first multifilar coil and the second multifilar coil to the elongated hollow tubing (see Sharrow paragraph [0065] “a coating layer 1004 such . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al. (US 20170291013 A1)(Pereira), further in view of Sharrow (US 20070083132 A1)(Sharrow) and further in view of Tezuka (US 6,251,085 B1)(Tezuka).  
Referring to Claim 6: Pereira teaches a guidewire but is silent to a polymer cover over the coils. Sharrow teaches a coil assembly used to construct a core wire with a polymer cover over the coils (see Sharrow paragraph [0065] “a coating layer 1004 such as a lubricious coating layer over part or all of the guidewire assembly 1000” and paragraph [0072] “a polymer sheath or sleeve 1103 is disposed over the core 1101 and outer coil 1110 and inner coil 1120”).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the guidewire as taught by Pereira, with the coil assembly and polymer covering of Sharrow in order to ensure that the “structure used to construct the core wire 1001 can be designed such that a proximal portion 1006 is relatively stiff for push-ability and torque-ability” (see Sharrow paragraph [0061]). Pereira as modified by Sharrow is silent to wherein the polymer cover conforms to a shape of the second multifilar coils to form an irregular surface.
. 
Claims 7, 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al. (US 20170291013 A1)(Pereira), further in view of Sharrow (US 20070083132 A1)(Sharrow) and further in view of Kalhor et al. (US 20210128872 A1)(Kalhor). 
Referring to Claim 7: Pereira teaches a guidewire, comprising: an elongated core wire (see Pereira abstract “a guidewire includes an elongate core member”) but is silent to wherein the first multifilar coil or the second multifilar coil has a transverse I-beam cross-section.
Sharrow teaches a coil assembly used to construct a core wire wherein “the cross-sectional shape of wires, filaments, or ribbons used to make the outer coil 210, 310 and inner coil 220, 320 may be oval, rectangular, square, triangular, polygonal, and the like, or any suitable shape” (see Sharrow paragraph [0031]). Pereira as modified by Sharrow is silent to wherein one of the first multifilar coil or the second multifilar coil has a transverse I-beam shaped cross-section. It would have been obvious to one of ordinary skill in the art, before the 
Kalhor teaches a guidewire wherein one of the first multifilar coil or the second multifilar coil has a transverse I-beam shaped cross-section (see Kalhor Abstract “the inner coil and the outer coil can have any of the following cross-sections for enhanced torquability: I-beam; vertical rectangular; vertical ellipse; square; peanut shape; vertical hexagonal; horizontal hexagonal; and horizontal ellipse” and figures 16A and 16B). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the guidewire as taught by Pereira, modified by Sharrow, with the cross-sectional I-beam shape of the coils of Kalhor in order to increase torquability (see Kalhor paragraph [0092] “The torsional stiffness of the I-beam is the highest”).
Referring to Claim 8: Pereira teaches a guidewire, comprising: an elongated core wire (see Pereira abstract “a guidewire includes an elongate core member”) but is silent to wherein one of the first multifilar coil and the second multifilar coil has a transverse I-beam shaped cross-section.
Sharrow teaches a coil assembly used to construct a core wire wherein “the cross-sectional shape of wires, filaments, or ribbons used to make the outer coil 210, 310 and inner coil 220, 320 may be oval, rectangular, square, triangular, polygonal, and the like, or any suitable shape” (see Sharrow paragraph [0031]). Pereira as modified by Sharrow is silent to wherein one of the first multifilar coil and the second multifilar coil has a transverse I-beam 
Kalhor teaches a guidewire wherein one of the first multifilar coil and the second multifilar coil has a transverse I-beam shaped cross-section (see Kalhor Abstract “the inner coil and the outer coil can have any of the following cross-sections for enhanced torquability: I-beam; vertical rectangular; vertical ellipse; square; peanut shape; vertical hexagonal; horizontal hexagonal; and horizontal ellipse” and figures 16A and 16B). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the guidewire as taught by Pereira, modified by Sharrow, with the cross-sectional I-beam shape of the coils of Kalhor in order to increase torquability (see Kalhor paragraph [0092] “The torsional stiffness of the I-beam is the highest”).
Referring to Claim 18: Pereira teaches a guidewire, comprising: an elongated core wire (see Pereira abstract “a guidewire includes an elongate core member”) but is silent to wherein the first wire and the second wire have a transverse I-beam shaped cross-section.
Sharrow teaches a coil assembly used to construct a core wire wherein “the cross-sectional shape of wires, filaments, or ribbons used to make the outer coil 210, 310 and inner coil 220, 320 may be oval, rectangular, square, triangular, polygonal, and the like, or any suitable shape” (see Sharrow paragraph [0031]). Pereira as modified by Sharrow is silent to 
Kalhor teaches a guidewire wherein the first wire and the second wire have a transverse I-beam shaped cross-section (see Kalhor figures 16A and 16B, element 180). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the guidewire as taught by Pereira, modified by Sharrow, with the cross-sectional I-beam shape of the wires of Kalhor in order to increase torquability (see Kalhor paragraph [0092] “The torsional stiffness of the I-beam is the highest”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Potter whose telephone number is (571)272-7715. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa N Potter/Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791